Whtte, ,T.
(concurring). An electrician of twenty-five years’ standing, is suing the local electrical union, from which he was excluded and his temporary card annulled upon his failure (as alleged by’the examining committee) to pass its technical entrance examination. He complains:
*243Count 1. That defendant maliciously interfered with his employment by demanding that one Boyce, his employer, discharge him because his union card had been taken away from'him, which Boyce thereupon did.
This count is based upon the decision of this court in Brennan v. United Hatters, 73 N. J. L. 729, but the undisputed evidence, including the testimony of plaintiff himself, showed that. Boyce did not discharge him nor did defendant demand such discharge under threat of strike or otherwise, but that, on the contrary, plaintiff left Boyce’s employment of his own volition. I agree that the trial judge properly nonsuited upon this count because of failure of evidence to support it.
Count 2. That defendant improperly retained plaintiff’s initiation 'fee. A verdict of recovery for this was directed by the trial court and no appeal has been taken.
Count 3. That defendant entered into what are known as “closed shop” agreements with all or nearly all the electrical contractors in plaintiff’s neighborhood, which agreements were unlawful because in violation of chapter 13 of the laws of 1913. thereby illegally depriving plaintiff, who had been refused entrance to the union as aforesaid, of opportunity to obtain employment and earn his'living at his chosen trade. The court directed a nonsuit upon this count.
Chapter 13 of the laws of 1913 declares illegal and indictable as a trust any agreement between two or more persons, &e., which, inter alia, precludes a free and unrestricted competition * * * in ihc sale * * * of any article or commodity, by pooling * * * or selling at a fixed price, or in any other manner in which the price may be affected. Tt is claimed that the subject-matter of these “closed shop” agreements, namely, labor, falls within the meaning of the word “commodity.” The act itself, however, defines its meaning of “commodity” as being “natural producís, manufactured products, and goods, wares and merchandise.” Clearly labor does not fall within this definition.
For the reasons herein stated I vote for affirmance.
*244I am requested to s'ay that'Mr. Justice Parker concurs in the views expressed in the foregoing memorandum.
For affirmance—The 'Chancellor., Chief .Justice, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, 'Heprenheimbr, Williams, Taylor, Ackerson, JJ. 13.
For reversal—one.